Citation Nr: 0739455	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1967 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied service 
connection for tinnitus and bilateral hearing loss 
disability.  


FINDINGS OF FACT

1.  Chronic tinnitus has not been shown to have originated 
during wartime service.  

2.  Chronic bilateral hearing loss disability for VA purposes 
was not objectively manifested during wartime service or at 
any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was not incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
a VCAA notice to the veteran in July 2004 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The July 2004 VCAA notice was issued prior to the 
November 2004 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for the initial award of service connection.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision since a 
preponderance of the evidence is against his claims and the 
notice deficiencies are thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 
2007).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A.  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  The veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam.  

In his June 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred tinnitus while stationed in the Republic of Vietnam.  
He reported that he had been treated for the claimed disorder 
at an Army battalion aid station in the Republic of Vietnam.  

At an August 2004 VA audiological examination for 
compensation purposes, the veteran complained of a periodic 
ringing sensation in the ears" of approximately 25 years' 
duration.  He reported that he had served as a mechanic in 
the military and was exposed to engine noise and "big guns 
on trucks."  The examiner opined that:

Because the veteran was discharged from 
the Military about 35 years ago, and he 
reported his onset of tinnitus to be 25 
years ago, it is not likely that the 
veteran's tinnitus is a direct result of 
his Military service.  

In his June 2005 Appeal to the Board (VA Form 9), the veteran 
advanced that:

The VA Rating decision indicates that I 
stated that my tinnitus started about 25 
years ago.  This is an incorrect 
interpretation of my statement.  The 
statement that I was trying to get across 
to the examiner was that my tinnitus 
increased in severity 25 years ago.  I 
was exposed to acoustic trauma while 
stationed in Vietnam.  Just after I 
arrived in country I was exposed to truck 
mounted artillery.  This is where my 
tinnitus began.  (NOT AS INDICATED BY THE 
EXAMINER).  I had a ringing sensation in 
my ears ever since that time.  (emphasis 
in the original).  

A July 2005 VA audiological evaluation for compensation 
purposes notes that the clinical record reflects that the 
veteran conveyed both that his tinnitus began in Vietnam and 
in approximately 1979.  The examiner opined that:  

These are 2 discrepant statements made 
and signed by the veteran.  I cannot 
resolve this issue without resort to mere 
speculation.  

The veteran advances that he incurred chronic tinnitus as the 
result of his inservice noise exposure including that 
associated with firing truck-mounted artillery in the 
Republic of Vietnam.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the veteran's assertions regarding 
chronicity and continuity of symptomatology of tinnitus since 
service, are not shown to be credible.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b).  Neither 
his July 1969 service separation examination report, nor any 
post-service evidence shows any indication of tinnitus until 
2004, more than 30 years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of tinnitus, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that tinnitus did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  

The veteran contends that he sustained tinnitus during 
service due to acoustic trauma sustained therein, described 
as problematic from service until the present time.  The 
Board acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma in service.  
However, these contentions were initially made more than 30 
years after service.  The veteran's memory may have been 
dimmed with time; in addition his recent statements have been 
made in connection with his claim for monetary benefits from 
the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive that the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); holding 
that there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent - 
in this case the "competent" evidence presented was not 
credible.  

In this case, the competent credible evidence of record, 
particularly the service medical records, as well as the 
lapse in time, preponderates against a finding that the 
veteran has tinnitus related to service or any incident 
thereof, and accordingly a preponderance of the evidence is 
against the claim for service connection for tinnitus.  

B.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service medical records do not refer to hearing 
loss disability.  At his July 1969 physical examination for 
service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
5
0
5
-
0

In his June 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
experienced and was treated for bilateral hearing loss 
disability in the Republic of Vietnam.  

At an October 2004 VA audiological examination for 
compensation purposes, the examiner noted that the veteran 
complained of bilateral hearing loss disability.  He reported 
that he had served as a mechanic in the military and was 
exposed to engine noise and "big guns on trucks."  On 
contemporaneous audiometric testing, he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
15
LEFT
20
20
10
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The examiner observed that "the veteran has no ratable 
hearing loss in either ear."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability for VA purposes was 
not shown during wartime service or at any time thereafter.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by his significant inservice 
noise exposure.  The veteran's claim is supported solely by 
his accredited representative's and his own written 
statements.  A lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
existence or causation of a particular condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any objective evidence of the claimed 
disorder, service connection for chronic bilateral hearing 
loss disability is denied.  38 C.F.R. § 3.385 (2007).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).


ORDER

Service connection for chronic tinnitus is denied.  

Service connection for chronic bilateral hearing loss 
disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


